FILED
                             NOT FOR PUBLICATION                             JAN 16 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GERMAN RICARDO ORTIZ-RAMIREZ,                    No. 11-72630

               Petitioner,                       Agency No. A200-822-501

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       German Ricardo Ortiz-Ramirez, a native and citizen of El Salvador, petitions

for review of a Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying Ortiz-Ramirez’s applications for adjustment

of status and voluntary departure. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary denial of

adjustment of status or voluntary departure. See 8 U.S.C. § 1252(a)(2)(B)(i); Gil v.

Holder, 651 F.3d 1000, 1006 (9th Cir. 2011) (voluntary departure); Bazua-Cota v.

Gonzales, 466 F.3d 747, 748 (9th Cir. 2006) (per curiam) (adjustment of status).

Ortiz-Ramirez’s contentions that the agency improperly relied on a probation

report in its discretionary analysis and applied an incorrect discretionary standard

to his case do not present colorable constitutional claims or questions of law

sufficient to restore our jurisdiction under 8 U.S.C. § 1252(a)(2)(D) and are not

supported by the record. See Mendez-Castro v. Mukasey, 552 F.3d 975, 978

(9th Cir. 2009) (“To be colorable in this context , . . . the claim [or question] must

have some possible validity.” (internal quotation marks and citation omitted)).

      We also lack jurisdiction to review Ortiz-Ramirez’s contention that the

agency misapplied the law by citing two uncharged arrests as adverse discretionary

factors, because Ortiz-Ramirez failed to raise this issue in his appellate brief to the

BIA. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     11-72630